DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on March 31, 2022 was received. Claims 2-17 and 20-21 were amended. Claims 1, 19 and 22 were canceled. Claims 23-29 were added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued January 6, 2022. 

Claim Objections
Claims 5-10 objected to because of the following informalities: the term “the composition” should be corrected to “the composition for modifying a degree of cure in a cured polysulfide sealant” for the sake of clarity, as there are two compositions in claim 11.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 12-13, 17, 20 and 22 are withdrawn, because the claims have been amended.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “optionally, a gelling agent….”, renders the claim indefinite as the claim requires the composition “consisting of water miscible organic solvent, water and dithiol”, which is intended to exclude any element, step, or ingredient other than the specified ones (see MPEP 2111.03). The limitation “optionally” contradicts with “consisting of”, and it is also unclear what is being required in the claim. For purpose of examination, a composition including water miscible organic solvent, water and dithiol, with a gelling agent or a basic pH agent is considered to read on the claim limitation, however, Applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a) (1) as being anticipated by Monzyk (US20140023555) on claims 1-5 and 9-10 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Monzyk (US20140023555) on claims 6-8 are withdrawn. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206) on claim 13 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206) on claims 14-15 and 18-21 are withdrawn, because the claims have been amended. 

Claims 4-6, 9-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206).
Regarding claim 11, McShane teaches a liquid polymer composition composed of a standard polysulfide liquid polymers used a sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20) (a curable polysulfide composition for forming the cured polysulfide sealant) and a alkyl thioether dithiols (column 3 lines 12-20) (dithiol), and a solvent toluene (column 7 line 64 to column 8 line 5). The claims are not limited by the claim language of “for modifying a degree of cure in a cured polysulfide sealant" or “for forming the cured polysulfide sealant”.  The limitations are intended use of the two compositions.  The recitation of purpose or intended use must be evaluated to determine whether the recited purpose results in a structural difference between the claimed invention and the prior art (see MPEP 2111.02, II).  In the instant claim, the functions “for modifying a degree of cure in a cured polysulfide sealant" and “for forming the cured polysulfide sealant”, do not provide any structural limitation of the claimed compositions. Nevertheless, McShane teaches the standard polysulfide liquid polymers is used as a polysulfide sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20) and the alkyl thioether dithiols would be expected to modify a certain degree of cure in the cured polysulfide sealant as it changes the properties of the cured polysulfide sealant (column 3 lines 55-68) and it is a different component being added to the sealant composition. McShane does not explicitly teach the liquid polymer composition is in a system of a composition comprising the solvent and dithiol and a curable polysulfide composition. However, it is well settled that making separable and changes sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C. and 2144.04 V. C.). In this case, since McShane teaches to mix the liquid polymer composition with the polysulfide liquid polymers sealant, the dithiols and the solvent together to form a solution, it would have been obvious to one of ordinary skill in the art to separate the solution into different components such as a first composition of polysulfide sealant and a second composition of the dithiols and solvent, and adding them into a mixture in different sequence. 
McShane does not explicitly teach the solvent is mixture of water and water miscible organic solvent. However, Wagner teaches a polysulfide sealant (abstract) and discloses toluene and mixture at least two solvent of water/acetone (water miscible organic solvent) are functionally equivalent solvent for the polysulfide sealant composition (paragraph 0167). Therefore, it would have been obvious to one of ordinary skill in the art to substitute water/acetone with toluene for toluene as solvent in polysulfide sealant as disclosed by McShane. 
Regarding claim 4, Wagner teaches the organic solvent can be ketones (paragraph 0167).
Regarding claim 5, Wagner teaches the solvent includes at least two solvents including toluene, ketones, water or other organic solvent (paragraph 0167). Wanger does not explicitly teach the amount of each solvent; thus, it would be reasonable to expect the amount are in equal parts. When there are more than two solvents in the system, there will be more organic solvent than water. In addition, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MEPE 2144.05). In this case, it would have been obvious to one of ordinary skill in the art to have determined the optimum values of the relevant process parameters, including the amount of organic solvent in relative to the water, though routine experimentation in the absence of a showing of criticality.  
Regarding claim 6, McShane teaches the weight percent ratio of dithiol in the polymer composition is around 3 percent (column 7 lines 45-55) and polymer composition in the amount around 50 percent of the final composition (column 8 lines 1-10), thus, the dithiol weight percent is considered to be around 1.5 percent, which is inside the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 9, McShane further teaches the composition includes curing agent (column 8 line 1-10), which reads on the limitation of gelling agent. 
Regarding claim 10, as discussed in 112 rejection above, a composition including water miscible organic solvent, water and dithiol, with a gelling agent or a basic pH agent is considered to read on the claim limitation. McShane in view of Wagner teaches the composition comprising mixture of water miscible organic solvent and water, and a dithiol.
Regarding claim 23, McShane teaches the dithiol is dimercaptodiethyl sulfide (column 6 lines 4-12), which has a solubility in water at room temperature of at least 1mg/ml.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206) as applied to claims 4-6, 9-11 and 23 above, and further in view of Ranney (US4020218). 
Regarding claim 7, McShane in view of Wagner teaches all limitations of this claim, except the pH of the composition. However, Ranney teaches a polysulfide sealant composition (abstract) and discloses the pH of the composition is neutral, pH 7 (column 6 lines 25-35), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep composition at neutral pH as suggested by Ranney in the composition of McShane in view of Wagner because Ranney teaches such pH range is optimal for the polysulfide sealant composition (column 6 lines 25-35). 
Regarding claim 8, McShane in view of Wagner teaches all limitations of this claim, except the pH of the composition. However, Ranney teaches a polysulfide sealant composition (abstract) and discloses the pH of the composition is neutral, pH 7 (column 6 lines 25-35), which touches the claimed range. When a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep composition at neutral pH as suggested by Ranney in the composition of McShane in view of Wagner because Ranney teaches such pH range is optimal for the polysulfide sealant composition (column 6 lines 25-35). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206) as applied to claims 4-6, 9-11 and 23 above, and further in view of Nowak (US20150158969). 
Regarding claim 12, McShane in view of Wagner teaches all the limitations of this claim, except the glass transition temperature. However, Nowak teaches a polysulfide sealant (abstract) and discloses a commercially cured polysulfide sealant system has glass transition temperature of about -60ºC (within the claimed range) which governs low temperature mechanical flexibility of the sealant (paragraph 0012). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the glass transition temperature of the polysulfide sealant to yield the desired level of low temperature mechanical flexibility of the cured sealant. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Allowable Subject Matter
Claims 13-18, 20-21 and 24-29 were allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art on the record, McShane (US4756783) in view of Wagner (US20120138206), does not teaches or disclose the method for modifying a degree of cure in the cured polysulfide sealant by applying a composition comprising a water-miscible organic solvent, water and a dithiol on a surface of a cured polysulfide sealant in the context of claims 13 and 14.  McShane (US4756783) in view of Wagner (US20120138206) also does not teach a polysulfide sealant system comprising 1,4 dithiol, dithiothretol or dithioerythritol as the dithiol in the context of claims 11 and 2-3.  

Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
McShane does not teach the system in claim 11 as the composition includes a dithiol but does not include the water-miscible organic solvent and water prior to the reaction; and it wouldn’t be obvious to add water-miscible organic solvent and water to the composition in view of nature of the desired chemical reaction. 

In response to Applicant’s arguments, please consider the following comments:
McShane clearly teaches the polysulfide sealant composition comprising a dithiol and toluene (solvent) in the liquid polymer composition (column 7 line 64 to column 8 line 5) and Wagner teaches mixture of at least two of the solvents including toluene, acetone (water miscible organic solvent) and water, which are functionally equivalent, can be used in a polysulfide sealant composition (paragraph 0167). Thus, the combination of McShane and Wagner teaches the polysulfide sealant includes polysulfide, dithiol, toluene, water and water miscible organic solvent. There is no evidence that the addition of water and water miscible organic solvent would interfere the reaction or render the composition inoperable in McShane and Wagner, especially Wagner teaches such solvents are commonly used and can be mixed together in a polysulfide sealant composition. In addition, it is arguable that the reaction is not in competition to transform all dithiol, thus it would expect at least a trace amount of dithiol in the composition. It is noted that claim 11 does not specify the amount of the dithiol in the composition.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717